Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment, filed 01/11/2022. The objection to the drawings is withdrawn. 
Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed substrate connecting structure having first and second substrates, a terminal through which electricity is supplied to the first substrate and the second substrate, the terminal having a first substrate connecting part that is connected to the first substrate from a side of the first substrate that is opposite from the second substrate, a second substrate connecting part that is formed by splitting from the first substrate connecting part at an intermediate point in the terminal and connected to the second substrate by extending contactlessly through the first substrate from the side opposite from the second substrate toward the second substrate, a  connector connecting part, and a coupling part that couples together the connector connecting part, the first substrate connecting part, and the second substrate connecting part, and the first substrate connecting part and the second substrate connecting part are orthogonal to the coupling part and extend in a direction that is opposite from a direction that the connector connecting part extends, along with the remaining elements of the claim.
Wuxi discloses a terminal that connects to two substrates, but does not disclose a terminal that includes first and second substrate connecting parts, a connector coupling part, and a coupling part, where the second coupling part is splitting from the first coupling part and the first and second substrate connecting parts are orthogonal to the coupling part. If portion 7 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833